Citation Nr: 1101012	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-46 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the overpayment was properly created, based on whether 
the Veteran is considered to have been a fugitive felon.





ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel









INTRODUCTION

The Veteran served on active duty from April 1957 to January 1958 
and from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

In a June 2010 letter the Disabled American Veterans (DAV) 
informed the Veteran and VA that DAV no longer represented the 
Veteran.  The record reveals several letters from a lawyer in 
support of the Veteran's claim.  The record, however, does not 
show that power of attorney documents have been submitted that 
would permit the lawyer to represent the Veteran before VA.  
Accordingly, the Veteran represents himself in this matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran is not shown to have been a fugitive felon.



CONCLUSION OF LAW

The Veteran was not a fugitive felon under VA regulations and the 
overpayment of VA compensation benefits was not properly created.  
38 C.F.R. § 3.665(n) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reveals that VA determined that the Veteran was a 
fugitive felon and that as a result of his fugitive felon status 
the Veteran was not entitled to VA compensation benefits received 
prior to his clearing the warrant for his arrest.  As shown 
below, the Board finds that the Veteran was not a fugitive felon 
and that the overpayment of VA compensation benefits was not 
properly created.

The Veteran was granted a total rating based on individual 
unemployability (TDIU) effective from March 1992.  

In March 2005 the RO informed the Veteran that there was 
information indicating that he was the subject of an outstanding 
warrant.  The letter stated that payment of VA benefits to 
fugitive felons was prohibited, and that the Veteran had 60 days 
to clear the warrant or advise the VA if he believed that VA had 
identified the wrong person.  

The record contains a March 2005 VA document indicating that a 
warrant for the Veteran's arrest had been issued on March 30, 
1984, by the state of Washington.

In June 2005 the Veteran wrote to VA that he had not been aware 
of any warrant until notified of its existence by VA.  He stated 
that he had contacted the courts collection department and was 
making the necessary payments to clear the warrant.  

The record reveals that the warrant was cleared in June 2005.  

In August 2007, the Veteran submitted a copy of a March 30, 1984, 
Order for Bench Warrant from the Superior Court of the State of 
Washington for the crime of unlawful issuance of checks or 
drafts, a gross misdemeanor.

As an initial matter, the Board notes that if the Veteran asserts 
the invalidity of a debt, the matter of whether the overpayment 
was properly created must be addressed before a claim for waiver 
of an overpayment may be adjudicated.  Schaper v. Derwinski, 1 
Vet. App. 430, 433-34 (1991).  

A service member eligible for compensation benefits may not be 
paid such benefit for any period during which he or she is a 
fugitive felon.  38 U.S.C.A. § 5313B.  The implementing 
regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)  Compensation is not payable on behalf of a veteran for any 
period during which he or she is a fugitive felon.  Compensation 
or DIC is not payable on behalf of a dependent of a veteran for 
any period during which the veteran or the dependent is a 
fugitive felon.

(2)  For purposes of this section, the term fugitive felon means 
a person who is a fugitive by reason of:

(i)  Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from which 
the person flees; or

(ii)  Violating a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.

(3)  For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law.

(4)  For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or dependent 
parent of a veteran.

38 C.F.R. § 3.665(n).

The Board notes the documents from the state of Washington 
indicate that the Veteran committed a misdemeanor.  It is not 
shown that the Veteran fled to avoid prosecution or custody for 
an offense which is a felony under the laws of the state of 
Washington.  The record also does not show that the Veteran 
violated a condition of probation or parole imposed for 
commission of a felony.  Consequently, the Board finds that the 
Veteran was not a fugitive felon as defined by VA regulation.  

The Board has considered 38 C.F.R. § 3.665(n)(3) which states 
that for purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law.  In this case there is no 
indication that the Veteran's commission of a gross misdemeanor 
under the laws of the state of Washington would be a felony 
offense under Federal law.  

The record fails to show any document from the state of 
Washington indicating that the Veteran had committed a felony.  
The Board further notes that as soon as the Veteran was informed 
of the outstanding warrant he contacted the appropriate 
authorities and had the warrant quickly cleared by making 
payments.  The ease at which the Veteran cleared the warrant is 
further indication that the Veteran's infractions in 1984 were 
relatively minor in nature.  As shown above, the Board finds that 
the Veteran was not a fugitive felon as defined by VA regulation 
and that the overpayment was not properly created.  The Veteran's 
claim is granted. 

 
ORDER

The overpayment of VA compensation benefits was not properly 
created and thus invalid.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


